Title: From George Washington to Timothy Pickering, 6 August 1783
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Newburgh Augst 6th 1783
                        
                        I wrote to you from Saratoga on the 26th Ulto to have all the Boats fit to be used in the western Waters
                            repaired for that service; but since my return from the Northward I am informed the number will be very inferior to my
                            expectation, especially as I directed early in the year to have them got in repair, and recollect no Counter-Order since
                            that time. I have therefore to request that One hundred and twenty five Batteaux (including those now fit for service in
                            the public possession) may be provided by Contract or in some other effectual way at the earliest possible period—Some
                            Money will also be absolutely necessary for defraying the expence of transportation, and for other contingent purposes in
                            your Department; particularly for Boards, Materials &c. to build a Magazine for Provisions at the Carrying between
                            the Mowhawk River and Wood Creek.
                        I think it expedient to advise you, that in establishing the Garrisons for the western Posts, and indeed in
                            making the previous Arrangements, the service will be considered of so great importance as to require your presence or
                            that of some very able & active Assistant as far as the Wood Creek, in order to superintend the business of the
                            Department, to furnish the means of transportation at the Carrying Places, and to expedite the Movements with the greatest
                            energy & dispatch.
                        As I presume the business on which you went to Philadelphia must be compleated before this time, I expect
                            your return with great impatience, and that you will come prepared for the instant execution of the services
                            beforementioned, which are of the greatest consequence and demand your earliest attention—It is probable a Contract for
                            the Boats may be made on the Credit of this State, and that the Money may be eventually advanced by it, for that and
                            perhaps for other purposes which may be deemed indispensable for the promotion of Measures so popular and interesting as
                            those in contemplation—I am Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    